             Case 1:19-cv-05570 Document 1 Filed 06/14/19 Page 1 of 20



 Marc P. Berger
 Lara Shalov Mehraban
 Sandeep Satwalekar
 Jorge G. Tenreiro
 Christopher Dannigan
 Attorneys for the Plaintiff
 SECURITIES AND EXCHANGE COMMISSION
 New York Regional Office
200 Vesey Street, Suite 400
 New York, New York 102$1-1022
(212)336-9145(Teureiro)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE
COMMISSION,

                              Plaintiff,
                                                            COMPLAINT
               v.
                                                            19 Civ.
DAVID WAGNER,MARK LAWRENCE,
DOWNING PARTNERS,LLC,                                       JURY TRIAL DEMANDED
DOWNING INVESTMENT PARTNERS,LP,
and DOWNING DIGITAL HEALTHCARE
GROUP,LLC,


                              Defendants.


       Plaintiff Securities and Exchange Commission ("Commission"), far its complaint against

Defendants David Wagner("Wagner"), Mark Lawrence ("Lawrence"), Downing Partners, LLC

("Downing"), Downing Investment Partners, LP ("DIP"), and Downing Digital Healthcare

 Group, LLC("DDHG"}(collectively,"Defendants"), alleges as follows:

                               SUMMARY OF ALLEGATIONS

               This action involves Defendants' multi-year scheme to defraud dozens of

investors out of millions of dollars by peddling investment opportunities in the healthcare
              Case 1:19-cv-05570 Document 1 Filed 06/14/19 Page 2 of 20



 services and technology industry. Defendants Wagner, Downing, DIP, and DDHG

 misappropriated investor funds by charging them undisclosed fees. Additionally, Defendants

 lied to investors about the cash reserves and revenues of the investment opportunities.

        2.      From approximately May 2014 through January 2017, Defendants raised over $8

 million from over thirty investors, many of whom were also hired as purported employees of

 DIP, DDHG,Downing Health Technologies, Inc.("DHT")and Cliniflow Technologies, LLC

("Cliniflow," and collectively, the "Funds").

        3.      Within aseven-month period from June 2014 through December 2014,

 Defendants Wagner, Downing, DIP, and DDHG defrauded investors in DDHG by misusing at

 least $540,000 ofthe $1.5 million invested in DDHG to pay unregistered investment advisers

 Wagner and Dawning hidden management fees. The fraudulent management fees were paid

 pursuant to an undisclosed agreement that Wagner had previously and secretly negotiated as

 principal of Downing and DDHG. By virtue ofthis conduct, Wagner defrauded investors by

 prioritizing paying his salary and management fees over the purported investment objectives of

the Funds. These payments were contrary to representations to investors in the DDHG Private

Placement Memorandum, which specifically stated that no such compensation was due any

 member of management.

        4.      Also, contrary to Defendants' misrepresentations to investors, and as Defendants

 were aware, the Funds had significantly lower cash reserves and revenues than represented. In

fact, the Funds struggled to meet even basic payroll obligations, despite Defendants having led

 investors to believe that the Funds had sufficient liquidity to provide stable employment.

        5.      In fact, the Funds were so desperate for cash that Wagner defrauded investors in

the Funds by causing the Funds to use new investor dollars to pay amounts owed to existing



                                                 2
              Case 1:19-cv-05570 Document 1 Filed 06/14/19 Page 3 of 20



investors.

       6.      As a result of Defendants' fraudulent conduct the Funds have been drained of

liquidity and have ceased operations, resulting in millions of dollars in losses to investors.

                                          VIOLATIONS

       7.      By engaging in the conduct set forth in this Complaint, Defendants violated

Section 17(a) ofthe Securities Act of 1933 ("Securities Act")[15 U.S.C. §§ 7'7q(a)], and Section

10(b) ofthe Securities Exchange Act of 1934(the "Exchange Act")[15 U.S.C. § 78j(b)] and

Rule lOb-5 thereunder [17 C.F.R. § 240.1Ob-5]. In addition, Wagner, Downing, and DIP aided

and abetted DDHG's violations of Section 17(a) ofthe Securities Act and Section 10(b) of the

Exchange Act and Rule l Ob-5 thereunder.

               By engaging in the conduct set forth in this Complaint, Wagner and Downing

violated Sections 206(1}, 206(2), and 206(4) ofthe Investment Advisers Act of 1940("Advisers

Act")[15 U.S.C. §§ 80b-6(1), 80b-b(2}, 80b-6(4)] and Rule 206(4)-8 thereunder[17 C.F.R.

§ 275.206(4)-8]. In addition, Wagner and Lawrence aided and abetted Downing's violations of

Sections 206(1), 20b(2), and 206(4)ofthe Advisers Act and Rule 206(4)-8 thereunder.

       9.      Wagner is also liable under Section 2Q(a) of the Exchange Act, as a control

person of Downing, DIP, and DDHG,for Downing's, DIP's, and DDHG's violations of Section

10(b) ofthe Exchange Act and Rule l Ob-5 thereunder.

       10.     Unless Defendants are permanently restrained and enjoined, they will continue to

engage in the acts, practices, and courses of business set forth in this Complaint and in acts,

practices, and courses of business of similar type and object.

               NATURE OF THE PROCEEDINGS AND RELIEF SOUGHT

       1 1.    The Commission brings this action pursuant to the authority conferred upon it by
              Case 1:19-cv-05570 Document 1 Filed 06/14/19 Page 4 of 20



Section 20{b) ofthe Securities Act[15 U.S.C. § 77t(b)], Sections 21(d)(1)& {d)(5) ofthe

Exchange Act[15 U.S.C. §§ 78u(d}(1} &(d)(5)], and Section 209(4) ofthe Advisers Act[15

U.S.C. ~ 80b-9{d}]. The Commission seeks a final judgment:(i) permanently enjoining the

Defendants from engaging in the acts, practices, transactions and courses of business alleged

herein;(ii} ordering Defendants to disgorge their ill-gotten gains and to pay prejudgment interest

thereon, with Wagner and Downing liable on a joint and several basis;(iii) imposing civil money

penalties on Defendants pursuant to Section 20(d) ofthe Securities Act.[15 U.S.C. § 7~t(d)],

Section 21(d)(3) ofthe Exchange Act[15 U.S.C. § 78u(d)(3)], and Section 209(e) ofthe

Advisers Act[15 U.S.C. § 80b-9(e)]; and (iv) ordering such other and further relief the Court

may find appropriate or necessary fo7 the benefit ofinvestors.

                                JURISDICTION AND VENUE

        12.    This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, Sections

20(b), 20(d) and 22 ofthe Securities Act[15 U.S.C. §§ 77t(b), 77t(d), and 77v], Sections 21(d),

21(e), and 27 ofthe Exchange Act[15 U.S.C. §§ 78u(d), 78u(e), and 78aa], and Section 214(a)

ofthe Advisers Act[15 U.S.C. § 80b-14(a)]. Defendants, directly or indirectly, have made use

ofthe means or instruments of transportation or communication in, and the means or

instrumentalities of, interstate commerce, or ofthe mails, in connection with the transactions,

acts, practices, and courses of business alleged herein.

       13.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2), Section 22{a)

ofthe Securities Act[15 U.S.C. § 77v(a)], Section 27 ofthe Exchange Act[15 U.S.C. § 78aa],

and Section 214 ofthe Advisers Act[15 U.S.C. § 80b-14]. A substantial part of the events or

omissions giving rise to the claims herein occurred in the Southern District of New York.

.Among other things, Defendants' false and misleading statements and fraudulent schemes were
               Case 1:19-cv-05570 Document 1 Filed 06/14/19 Page 5 of 20



made aid directed to residents ofthis District, including making materially false

misrepresentations and omissions to at least two residents of this District, and having, at various

times relevant to this matter, places of business within the Southenl District of New York.

                                         DEFENDANTS

         14.    Wagner, age 64, resides in East Greenwich, Rhode Island. Wagner is the Chief

Executive Officer and Chairman of DP; Chairman of DIP, CE4,Chairman, and board member

of DDHG and DHT;and Chairman of Cliniflow. At all relevant times, Wagner had signatory

authority and control over the bank accounts of DP,DIP, DDHG,DHT,and Cliniflow. Wagner

owns or controls, directly or indirectly, 100% of DP and at least 90% of DIP and 80% of

Cliniflow {by virtue of his and his family's ownership of Cliniflow's largest partner).

         15.    Lawrence, age 64, resides in Watercolor, Florida. Lawrence is the President of

DDHG and Cliniflaw, the President and COO of DHT,and solicited investments on behalf of the

Funds.

         16.    Downing is an investment advisory firm organized as a Delaware corporation

with offices in West Warwick, Rhode Island and Boston, Massachusetts. Downing is a minority

shareholder ofDDHG and DHT and the managing partner or member of DIP and DHT and,

along with DIP, provided investment management services to DDHG in exchange for a fee.

         17.    DIP is a private fund incorporated in Delaware, with offices in Boston,

Massachusetts and New York, New York. Managed by Wagner and Downing, DIP's purported

investment objective was to acquire, manage, and sell healthcare companies. Defendants raised

over $5 million in equity interests in DIP from investors from approximately May 2014 through

January 2017(the "Relevant Period"}. Despite being a private fund, DIP was also the majority

shareholder of DDHG and DHT,and, along with Dawning, provided investment and fund



                                                 5
             Case 1:19-cv-05570 Document 1 Filed 06/14/19 Page 6 of 20



management services to DDHG.

       18.    DDHG is a private fund incorporated in Delaware, with offices in Boston,

Massachusetts, and which had an undisclosed management services agreement with Downing.

Defendants raised approximately $1.5 million in equity interests in DDHG from approximately

June 2014 through February 2015.

                                   RELEVANT ENTITIES

       19.    DHT is a private fund incorporated in Delaware, with offices in Boston,

Massachusetts, and which had Downing as its fund adviser. Defendants raised at least $1.6

million in equity interests in DHT from approximately February 2015 through at least May 2016.

       20.     Cliniflow is a private fund incorporated in Delaware, with offices in New York,

New York. Defendants raised at least $1.6 million in equity interests in Cliniflow from

approximately May 2016 through at Ieast January 2017.

                                               ~y

A.     Background

               1. Wagner Controlled Downing and the Funds

       21.     Wagner perpetrated the fraudulent scheme through Downing and the Funds, a

series ofinterconnected entities of which he was the majority owner and/or which he controlled

directly or indirectly. Wagner was the sole owner of, and controlled, Downing. Wagner also

controlled the Funds indirectly through their managers, Downing and. DIP, by virtue of his

ownership of and position as CEO and Chairman of Downing, his family's and/or Downing's

majority ownership of DIP,and his position as Chairman of DIP.

       22.     During the Relevant Period, Wagner had. signatory authority and control over the

bank accounts of Downing and the Funds, and Wagner had principal authority over the



                                                D
              Case 1:19-cv-05570 Document 1 Filed 06/14/19 Page 7 of 20



investment decisions ofthe Funds.

               2. Defendants Lured Victims to Invest in the Funds

       23.     According to Defendants and to the Funds' various offering materials, the Funds'

various investment portfolios consisted of companies that purportedly provided healthcare

services and developed healthcare technologies (the "Portfolio Companies"). These Portfolio

Companies were allegedly acquired and managed by the Funds for resale at a profit to the Funds

and its investors.

       24.     To effect their fraudulent investment scheme, Defendants first used headhunters

to identify potential executives interested in working in the biomedical field and in employment

opportunities in either the Funds or their Portfolio Companies. The headhunter then typically

referred the potential investors to Defendant Lawrence, who then informed the potential

investors that the employment opportunity required them to invest cash in one of the Funds and

become an equity shareholder ofthat Fund.

       25.     Wagner and Lawrence told potential investors that investments in the Funds —

which ranged from $50,000 to $500,000 —entitled investors to (1) a pro rata share of any profits

from the Funds' management or sale ofthe Portfolio Companies; and (2)full-time employment —

as a purported work-from-home sales person for the products ofthe Portfolio Companies, or in

other positions — at an annual salary between $150,OOd to $250,000.

       26.     During the Relevant Period, Lawrence typically explained the investment

opportunity to prospective investors, including answering questions about the Funds' and the

Portfolio Companies' financial conditions. Lawrence also answered prospective investors' due

diligence questions by email, over the phone, and in person, and, on occasion, met with potential

investors to solicit investments and explain the purported employment opportunity.



                                               0
             Case 1:19-cv-05570 Document 1 Filed 06/14/19 Page 8 of 20



       27.     On occasion, Wagner also met in person with prospective investors and/or

answered questions about the investment and the employment opportunity.

       28.     ~Jagner, Downing, DIP, and Lawrence solicited investments in DIP from

approximately May 2014 through Januaxy 2017; in DDHG from approximately June 2014

through February 2015; in DHT from approximately February 2015 through May 2016; and in

Cliniflow from approximately May 2016 through January 2017.

       29.     Wagner pooled the investment proceeds for the alleged purpose of acquiring

equity interests in the Portfolio Companies.

       30.     Downing and Wagner received fees from the Funds far selecting and managing

the Funds' investments in the securities ofthe Portfolio Companies.

       31.     Wagner and Downing had discretion to make investment decisions for the

Funds—in particular, they selected the Portfolio Companies in which the Funds invested.

       32.     There was little, if any, work for Defendants' victims to perform on behalf ofthe

Funds other than being asked to attempt to recruit additional investors—the prospect of

employment was,for most investors, a fiction meant to lure them into investing.

B.     Wagner,Downing,DIP, and DDHG Misappropriated Investor Proceeds in the
       Guise of Undisclosed "Management Fees"

       33.     By virtue of Wagner's control of DDHG,DIP, and DDHG,he, along with

Downing, DIP, and DDHG,had authority to determine, and did determine, the contents ofthe

DDHG Private Placement Memorandum (the"DDHG PPM"}, as well as its manner of

distributions to potential and actual investors.

       34.     Wagner, Downing, DIP, and DDHG knowingly or recklessly made false and

misleading statements and material omissions in the DDHG PPM concerning DI7HG's use of

investor proceeds and, in particular, its use of proceeds to pay management fees.


                                                   E3
                Case 1:19-cv-05570 Document 1 Filed 06/14/19 Page 9 of 20



       35.       The DDHG PPM,originally dated as of May 1, 2014, stated that "[t]here is no

accrued compensation that is due any member of Management," and that °`[c]urrentiy, there are

na Management salaries paid other than to" Lawrence as President ofDDHG or to his successor

as President.

       36.       Similarly, the "Use ofProceeds" section ofthe DDHG PPM further misled

investors into thinking that na management fees were due or being paid, by omitting mention of

management fees and setting forth the allocation of investor proceeds for other purposes, as the

following table from the DDHG PPM's "Use ofProceeds" section shows:

  Category                     Maximum          Percentage of Minimum                Percentage
                               Proceeds         Total.        Proceeds               of Proceeds
                                                Proceeds
  Portfolio Company            $4,00[0],000     89.0%         $200,000                       80%
  Investments

  R&D of Properties            $20,000          0.5%             $5,000                      2%

  Marketing                    $230,000         5%                $S,000                     8%

  Corporate Expenses           $230,000         5.5%              $20,000                    8%

  Total Corporate Use          $4,580,000       99.5%             $245,000                   98%

       37.       As Wagner knew or recklessly disregarded, the DDHG PPM statements reflected

in paragraphs 35 and 36 were materially false and misleading, and omitted material information

necessary to make the facts stated therein not misleading.

       38.       In reality, Wagner had executed a management agreement {the "Management

Agreement") between Downing and DDHG on March 30, 2014, which required DDHG to pay a

monthly nnanagement of$80,000 to Downing starting on June 1, 2014.

       39.       Wagner also failed to revise or update the DDHG PPM after the DDHG

Management Agreement's stated effective date (June 1, 2014), or to otherwise inform investors

and prospective investors in DDHG that the DDHG Management Agreement —and its significant

                                                D
              Case 1:19-cv-05570 Document 1 Filed 06/14/19 Page 10 of 20



fee obligations on the Fund —had become effective.

        4Q.    Moreover, Wagner also knew or recklessly disregarded that given the large

amount of"management fees" due to Downing pursuant to the DDHG Management Agreement,

DDHG would not {and did not) spend between 80% and 89% of its proceeds to invest into the

Portfolio Companies, as stated in the DDHG PPM.

        41.    Rather than disclose the truth to investors or update the Funds' investors as to

these material developments, Wagner actively sought to conceal the undisclosed management

fees from DDHG investors after they had invested.

        42.    For example, in a December 23, 2014 email, Wagner instructed a DIP employee

that, if the employee calculated that prospective investors would "not respond. favorably" to

seeing DDHG's financial statements, then the employee should not "share the financials."

        43.    From June to December 2014, Wagner, Downing, DIP, and DDHG fraudulently

raised approximately $1.5 million from DDHG investors. During that time, Wagner transferred

or authorized the transfer of over 35% ofthe $1.5 million raised (at least $540,000)to Downing

as undisclosed management fees. Wagner characterized these payments as management fees,

reflecting over $549,000 as "management services fees" payable from DDHG to Downing in

DDHG's general ledger for 2014.

C.    Defendants Made Misrepresentations to Investors Regarding the Funds' Financial
Health and Viability

        44.    Defendants also knowingly or recklessly made misrepresentations to prospective

investors about the then-current financial condition of the Funds, thereby misleading investors

into thinking the investments were safer and more likely to generate positive returns than they

wexe.




                                                10
             Case 1:19-cv-05570 Document 1 Filed 06/14/19 Page 11 of 20



               1. Misrepresentations about Cash Reserves and Revenues

       45.     At various times, Vdagner and Lawrence misrepresented. the cash on hand, cash

reserves, or cash "available" ofthe various Funds as between $1 million and $20 million when,

in truth, the Funds had only a few hundred thousand dollars in their respective bank accounts.

Lawrence made additional misrepresentations in which he inflated the Portfolio Companies'

revenues. Far example:

               a. Wagner told a DHT investor (Investor A)shortly before he invested $250,000

                  on or around April 13, 2015, that Downing had millions of dollars available to

                  suppoz-t the Funds. Wagner further stated that the Funds were sustainable

                  until November 2015 based on the rate at which their expenses consumed

                  their cash reserves, otherwise known as "burn rate." In fact, as Wagner knew

                  or recklessly disregarded, the Funds and Downing had less than $200,000 at

                  the time.

               b. Shortly before June 25, 2015, Wagner assured a prospective DIP investor

                 (Investor B)that DIP had- approximately $1 million cash on hand, when, in

                  fact, as Wagner knew or recklessly disregarded, DIP held less than $300,000

                  in its bank accounts at the time.

               c. Lawrence falsely told a DDHG investor (Investor C)shortly before he

                  invested $250,000 in DDHG on or around June 30, 2014, that the Portfolio

                  Companies had generated $10 million in revenue for the Funds and that,

                  therefore, investments made by DDHG's investors constituted a small fraction

                  of DDHG's revenues. In fact, as Lawrence lcrzew or recklessly disregarded,

                  investments by the investors into DDHG constituted the majority, if not all, of



                                                11
             Case 1:19-cv-05570 Document 1 Filed 06/14/19 Page 12 of 20



                  the DDHG's incoming cash flow,including the incoming transfers to

                  DDHG's bank accounts, and DDHG had little to no other revenues.

               d. Lawrence assured two DDHG investors (Investors D and E)before they

                   invested $250,000 on October 6, 2014 and $125,000 on December 17, 2014,

                   respectively, that the Funds had millions of dollars in cash reserves in the

                   bank when., in fact, as Lawrence knew or recklessly disregarded, the Funds

                   held less than $400,000 in their bank accounts at the time.

               e. Lawrence told a Cliniflow investor (Investor F)shortly before he invested

                   $250,000 in July 2016, that Cliniflow had raised approximately $12 million

                   from investors. In fact, Cliniflow had raised less than $1.5 million and had a

                   bank balance ofless than $300,000 at the time.

               f. On September 6, 2016, Wagner and Lawrence told a Cliniflow investor

                  (Investor G)shortly before he invested $250,000, that Cliniflow was well-

                   funded. In fact, during this time period, Cliniflow had a bank balance of less

                   than $1 O,000.

       46.     Wagner's and Lawrence's misrepresentations about the Funds' cash on hand,

Lawrence's misrepresentations about the Funds' revenues from the Portfolio Companies, and

Wagner's misrepresentations about the Funds' burn rate were all central to investors' decisions

to invest in the Funds because they provided investors comfort that they would likely be paid

their salaries, that the Funds were stable, and that they would profit from their investments.

               2. Wagner and Lawrence Knew,or Recklessly Disregarded, That Their
                  Statements to Investors Were False

       47.     Wagner knew or recklessly disregarded that his statements about cash reserves

and bank account balances were false given that he had complete access to the Funds' financial


                                                 12
             Case 1:19-cv-05570 Document 1 Filed 06/14/19 Page 13 of 20



statements and that he controlled the incoming and outgoing cash flows of all ofthe Downing

entities by virtue of his control aver their bank accounts.

       48.     Wagner's knowledge about the true nature ofthe Funds' financial condition, and

the significant cash flow problems, was further reflected in email exchanges. For example, in an

email exchange with a Downing employee on or around August 20,2014 about "outstanding

pay" issues, Wagner admitted that he was "antsy about not getting paid as well." Similarly, in an

email of December 23, 2Q 14, Wagner told Downing employees that the Funds needed more

investor capital in order to meet shortfalls relating to operating expenses.

       49.     By Apri12014, Lawrence also knew or recklessly disregarded the falsity of his

statements about the Portfolio Companies' revenues and potential profitability.

       50.     On Apri14, 2014, Lawrence sent a DIP employee a business profile for a

particular Portfolio Company("Company A"), stating that Company A had no revenues a7ld that

its healthcare product was "still aconcept--design requires determining the availability ofthe

required technology."

       51.     Later that month, Lawrence began receiving "pipeline reports" for DDHG stating

that Company A was the only Portfolio Company in DDHG's portfolio. These Pipeline Reports

continued to list Company A as DDHG's only Portfolio Company in June 2014, the same time

that Lawrence was meeting with potential investors and told at least one of them, Investor C,that

the Portfolio Companies were generating $10 million in revenue.

       52.     Additionally, Lawrence knew or recklessly disregarded that by early August

201.4, the Funds were unable to meet basic payroll requirements, given that he communicated

frequently with dissatisfied investors about missed payroll payments.

               a. On August 15, 2014,for example, Lawrence and other Downing employees



                                                 13
             Case 1:19-cv-05570 Document 1 Filed 06/14/19 Page 14 of 20



                  received an email from a~lother employee stating that an investor, Investor C,

                  was "very concerned about his payroll ... as he's now been on board for about

                  a month and hasn't received his first bi-monthly paycheck."

               b. Another investor, Investor D, who did not receive his first or second paycheck

                  on time emailed Lawrence in November 2014 to ask: "is there anything I

                  should be concerned about? I finished a call with [another employee ofthe

                  Funds] and he was very coy about answering my questions and directed me to

                   you. It gave me the feeling something isn't right and he didn't want to

                  comment."

       53.     Lawrence had communications with several other DDHG investors about the

Funds' failure to meet payroll obligations.

               a. For example, Lawrence told an investor (Investor H),shortly aftex he invested

                  $150,000 in DDHG in or around September of 2014,that there was no money

                  for payroll.

               b. Further, in January 2015, Lawrence discussed a "2014 Payroll Recovery Plan"

                   with Investor H,given the difficulties that the Funds had with meeting payroll

                   obligations.

       S4.     Lawrence invested $100,000 in the Funds in March 2014, and then received at

least $220,000 from the Downing entities from approximately March 2014 through August 2016.

Lawrence received the majority ofthis money while he was soliciting the prospective investors

from June 2014 through August 2016.

D.     Wagner Used New Investor Proceeds to Satisfy Obligations with Respect to Existing
       Investors

       55.     Starting around November 25, 2014, Wagner exchanged emails with Lawrence


                                                14
             Case 1:19-cv-05570 Document 1 Filed 06/14/19 Page 15 of 20



and other Downing employees discussing the Funds' inability to make payroll and the prospect

of using new investor funds to make overdue payments to prior investors.

       56.     On at least two occasions, on or around November 25, 2014, Lawrence requested

that Defendants use $400,000 in incoming investor proceeds to satisfy "accrued payroll

commitments and outstanding expenses." Wagner agreed to this request and the funds were used

to pay salaries of earlier investors, contrary to the disclosures Defendants made to incoming

investors.

       57.     As another example, on December 1, 2014, DDHG's bank account, which had an

account overdraft of$24,000, received $150,000 from an investor (Investor I). On the same day,

DDHG wired $40,000 to Downing and $16,000 to a previous investor to meet outstanding

obligations and, over the next two weeks, DDHG sent over $50,000 ofInvestor I's proceeds to a

payroll services company to meet other outstanding investor obligations.

       58.     As a result of Defendants' fraudulent conduct, including their misappropriation of

investor proceeds and improper use of investor proceeds, investors have lost millions, and the

Funds have been drained of liquidity and ceased operations.

                               FIRST CLAIM FOR RELIEF
                       Violations of Sections 17(a) of the Securities Act
                                      (All Defendants)

       59.     The Commission realleges and incaiporates by reference herein each and every

allegation contained in paragraphs 1 through 58 ofthis Complaint.

       60.     During the Relevant Period, Wagner, Downing, DIP, DDHG,and Lawrence,

directly or indirectly, singly or in concert, by use ofthe means or instruments oftransportation or

communication in interstate commerce, or ofthe mails, in the offer or sale of securities, have:(a)

employed devices. schemes and artifices to defraud;(b) obtained money or property by means of



                                                E
              Case 1:19-cv-05570 Document 1 Filed 06/14/19 Page 16 of 20



untrue statements of a material fact or omissions to state a material fact necessary in order to

make the statements made,in light ofthe circumstances under which they were made, not

misleading; and (c) engaged in transactions, practices and courses of business which operated or

would have operated as a fraud or deceit upon purchasers.

       61.     By reason ofthe foregoing, Wagner, Downing, DIP, DDHG,and Lawrence have

violated, and, unless enjoined, will continue to violate, Section 17(a) of the Securities Act[15

U.S.C. § 77q(a)].

                               SECOND CLAIM FOR RELIEF
                Violations of Section 10{b) of the Exchange Act and Rule 14b-5
                                       (All Defendants)

       62.     The Commission repeats, realleges and incorporates by reference paragraphs 1

through 58 ofthis Complaint.

       63.     By virtue ofthe foregoing, Defendants Wagner, Downing, DTP, DDHG,and

Lawrence, directly or indirectly, by the use ofthe means and instrumentalities of interstate

commerce or of the mails, in connection with the purchase or sale of securities, knowingly or

recklessly, employed devices, schemes, or artifices to defraud, made untrue statements of

material fact and omitted to state material facts necessary in order to make the statements made,

in light ofthe circumstances under which they were made, not misleading, and engaged in acts,

practices, and courses of business which operate or would operate as a fraud or deceit.

       64.     By virtue ofthe foregoing, Defendants Wagner, Downing, DIP, DDHG,and

Lawrence have violated, and, unless enjoined, will continue to violate, Section 10(b) ofthe

Exchange Act[15 U.S,C. § 7$j(b)], and Rule lOb-5 [17 C.F.R. § 240.1 Ob-5] promulgated

thereunder.




                                                 16
             Case 1:19-cv-05570 Document 1 Filed 06/14/19 Page 17 of 20



                                THIRD CLAIM FOR RELIEF
             Violations of Sections 2Q6(1), 206(2), and 206(4) of the Advisers Act
                                and Rule 206(4}-8 Thereunder
                                  (Wagner and Downing)

       65.     The Commission realleges and incorporates by reference herein each and every

allegation contained in paragraphs 1 through 58 of this Complaint.

       66.     During the Relevant Period, Wagner and Downing, acting as an investment

adviser, directly or indirectly, singly or in concert, by use ofthe mails or the means or

instrumentalities of interstate commerce, have employed devices, schemes or artifices to defraud

clients or prospective clients; engaged in transactions, practices, or courses of business which

operate as a fraud or deceit upon clients or prospective clients; employed acts, practices, or

course of business which are fraudulent, deceptive, or manipulative; or have made untrue

statements of material facts or omitted to state material facts necessary to make the statements

made, in the light ofthe circumstances under which they were made, nat misleading, to investors

or prospective investors in a pooled investment vehicle.

       67.     By reason ofthe foregoing, Defendants Wagner and Downing, directly or

indirectly, singly or in concert, have violated, and, unless enjoined, will continue to violate,

Sections 206(1), 206{2), and 206(4) of the Advisers Act[15 U.S.C. §§ 80b-6(1), 80b-6(2), 80b-

6(4)] and Rule 206(4}-8 thereunder [17 C.F.R. § 275.206(4)-8].

                             FOURTH CLAIM FOR RELIEF
               Control Person Liability for Downing's and DIP's Violations of
               Section 10(b) of the Exchange Act and Rule lOb-5 Thereunder
                                         (Wagner)

       68.     The Commission realleges and incorporates by reference each and every

allegation contained in paragraphs 1 through 58 of this Complaint.

       69.     At all times relevant hereto, Wagner, directly or indirectly, controlled Downing


                                                  17
             Case 1:19-cv-05570 Document 1 Filed 06/14/19 Page 18 of 20



and DIP. By engaging in the conduct alleged above, Wagner is liable as a control person, under

Section 20(a) of the Exchange Act[15 U.S.C. § 78t(a)], for Downing's and DIP's violations of

Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 14b-5 thereunder [17 C.F.R.

~ 240.1Ob-5].

                             FIFTH CLAIM FOR RELIEF
   Aiding and Abetting DDHG's Violations of Sections 17(a) of the Securities Act and of
             Section 10(b} of the Exchange Act and Rule lOb-5 Thereunder
                            (Wagner,Downing,and DIP)

       70.      The Commission realleges and incorporates by reference herein each and every

allegation contained in paragraphs 1 through 58 ofthis Complaint.

       71.      As alleged above, DDHG violated Section 17(a) ofthe Securities Act [15 U.S.C.

§ 77q(a)] and Section 10(b) ofthe Exchange Act[15 U.S.C. § 78j(b)] and Rule lOb-5 [17 C.F.R.

§ 240.1 Ob-5] promulgated thereunder.

       72.      Wagner, Downing, and DIP each knew or recklessly disregarded that DDHG's

conduct was improper and in violation oflaw and knowingly or recklessly provided substantial

assistance to DDHG in this conduct.

       73.      By virtue ofthe foregoing, Wagner, Downing, and DIP aided and abetted and,

unless enjoined, will continue aiding and abetting, violations of Section 17(a) ofthe Securities

Act [15 U.S.C. § 77q(a)] and of Section 10(b) ofthe Exchange Act[15 U.S.C. § 78j(b}] and Rule

lOb-5 [17 C.F.R. § 240.10b-5] promulgated thereunder.

                               SIXTH CLAIM FOR RELIEF
             Aiding and Abetting Downing's Violations of Sections 206(1}, 206{2),
                and 206(4) of the Advisers Act and Rule 206(4)-8 Thereunder
                                 (Wagner and Lawrence}

       74.      The Commission realleges and incorporates by reference herein each and every

allegation contained in paragraphs 1 t1~:rough 58 ofthis Complaint.
             Case 1:19-cv-05570 Document 1 Filed 06/14/19 Page 19 of 20



       75.     As alleged above, Downing violated Sections 206(1), 20b(2), and 206(4)of the

Advisers Act[15 U.S.C. §§ 80b-6(1), 80b-6(2), 80b-6(4)] and Rule 206{4)-8 thereunder [17

C.F.R. § 275.206(4)-8].

       76.     Wagner and Lawrence knew or recklessly disregarded that Downing's conduct

was improper and in violation of law and knowingly or recklessly provided substantial assistance

to Downing in this conduct.

       77.     By virtue ofthe foregoing, Wagner and Lawrence aided and abetted and, unless

enjoined, will continue aiding and abetting, violations of Sections 206(1), 206(2), and 206(4)of

the Advisers Act[15 U.S.C. §§ 80b-6(1), 80b-6{2}, 80b-6(4)] and Rule 206{4)-8 thereunder [17

C.F.R. § 275.206(4)-8].

                                    PRAYER FOR RELIEF

       WHEREFORE,the Commission respectfully requests that the Court grant the

Commission: a Final Judgment:



       Permanently restraining and enjoining Defendants, their agents, servants, employees and

attorneys and all persons in active concert or participation with them, who receive actual notice

ofthe injunction by personal service or otherwise, and each of them, from committing future

violations of each of the securities laws and rules promulgated thereunder as alleged herein.

                                                II.

       Directing each ofthe Defendants to disgorge all ill-gotten. gains, and ordering each of

them to pay prejudgment interest thereon.

                                               III.

       Ordering Defendants to pay civil money penalties pursuant to Section 20(d) ofthe



                                                19
             Case 1:19-cv-05570 Document 1 Filed 06/14/19 Page 20 of 20



Securities Act[15 U.S.C. § 77t(d)], Section 21(d)(3) ofthe Exchange Act[15 U.S.C.

§ 78u{d}(3)], and Section 209(e) of the Advisers Act,[15 U.S.C. § 80b-9{e)].

                                            IV.

       Granting such other and further relief as the Court may find appropriate or necessary for

the benefit of investors.


Dated: June 14, 2019
       New York, New Yark
                                                    Respectfully submitted,




                                                    Marc P. Berger
                                                    Lara Shalov Mehraban
                                                    Sandeep Satwalekar
                                                    Jorge G. Tenreiro
                                                    Christopher Dunnigan

                                                     New York Regional Office
                                                     SECURITIES AND EXCHANGE
                                                      COMMISSION
                                                     200 Vesey Street, Suite 400
                                                     New York, New York 10281
                                                    (212)336-9145 (Tenreiro)
                                                     Attorneysfor the Plaintiff




                                               20
